Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10-13 and 31-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lange et al (US 4,061,468) in view of Antos (US 4,374,046).
Lange et al teach of a method for detecting a substance in a sample, wherein the substance comprise nitrate.  The method comprises the steps of combining a sample medium comprising filter paper A (claim 12) with a solid test chemical comprising zinc dust (claims 1-2, 4).  The zinc dust is suspended in a solvent comprising methanol, and the resulting suspension is thinly painted onto the surface of the filter paper A and then evaporated (claim 1). This filter paper A is then placed as a pad onto a flexible card component comprising a plastic film holding strip (see Figure 1 in Lange et al, claim 13). A water soluble filter B is then placed over the filter paper A containing the impregnated zinc dust.  The water soluble filter B contains reagents for reacting with nitrite ions that are produced from the reaction of inorganic nitrates in a sample with the zinc dust in filter paper A (claim 3). The reaction between the reagents in filter B (sulphanilamide and 3-hydroxy-1,2,3,4-tetrahydrobenzo(h)-quinoline) and the nitrite ions forms a red-colored azo dye, which corresponds to the inorganic nitrates in the sample (claims 1, 3 and 32).  The assembly taught by Lange et al is used to detect inorganic nitrate in a sample (claim 3).  When a sample containing inorganic nitrate is placed onto the water soluble filter B of the assembly, the filter B dissolves to form a liquid reagent that reacts with nitrite ions to produce a colored azo dye (claims 1-3, 10-11 and 32).  The sample also contacts the filter A containing the impregnated zinc dust.  The zinc dust reacts with the inorganic nitrate to form nitrite ions, which in turn, react with the reagents (sulphanilamide and 3-hydroxy-1,2,3,4-tetrahydrobenzo(h)-quinoline) dissolved into the liquid reagent of the water soluble filter B to form a colored azo dye (claims 3 and 32). See Figure 1, lines 13-65 in column 2, lines 42-50 in column 3, and lines 9-33 in column 5 of Lange et al. Lange et al fail to specifically teach that the zinc dust is uniformly dispersed on a surface of the sample medium.  
Antos teaches of a porous carrier material impregnated with a solid test chemical comprising zinc (claim 1) in order to detect a hydrocarbon dehydrogenation process. The porous carrier material comprises a silica gel carrier material or an alumina carrier material impregnated with a zinc solid test chemical and additional metals such as a platinum solid test chemical and a nickel solid test chemical. Antos teaches that the zinc solid test chemical is impregnated into the porous sample medium in a suitable manner to result in a relatively uniform dispersion of the zinc solid test chemical on a surface of the medium (claim 1). Antos teaches that the zinc solid test chemical can be dissolved into a solvent comprising an alcohol, ether or acid and then impregnated into the sample medium to form a uniform distribution of the zinc solid test chemical in the sample medium upon drying/evaporating the solvent from the sample medium. Antos also teaches that the zinc solid test chemical can be combined with the porous sample medium without the use of a solvent such as by coprecipitation or cogellation or coextrusion with the porous carrier material. Antos teaches that dispersing the zinc chemical and other metal chemicals onto the porous carrier uniformly results in an improved chemical substance detection process, such as a hydrocarbon dehydrogenation process. See the abstract, lines 24-30 in column 1, lines 33-41 in column 3, lines 3-37 in column 6, lines 57-68 in column 9 and lines 1-49 in column 10 of Antos.  
Based upon the combination of Lange et al and Antos, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to uniformly disperse the zinc dust taught by Lange et al on a surface of the filter paper A since Lange et al teach that the zinc dust is thinly painted onto a surface of the filter paper A, and when painting a suspension or solution onto a surface, the suspension or solution is typically uniformly dispersed onto the surface so as to cover the entire surface, and Antos teaches that uniformly dispersing zinc onto a porous sample medium results in an improved chemical substance detection process since this uniform dispersion allows for the entire surface area of the porous sample medium to be reactive towards a substance in a sample, such as the nitrate in the sample tested in the method taught by Lange et al. With regards to claim 31, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to uniformly disperse the zinc dust onto a surface of the filter paper A taught by Lange et al in the form of at least one uniform circle since this would allow the reaction of the substance in the sample (i.e. inorganic nitrate) with the zinc dust to be concentrated in a particular area of the filter paper A for easier visual or automatic detection.  
Claims 1-2, 4-7, 10-12, 23, 31, 33-35, 37-38 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al (US 2011/0081723) in view of Antos (US 4,374,046). For a teaching of Antos, see previous paragraphs in this Office action. 
Miller et al teach of a method and an assembly for detecting a substance in a sample, wherein the substance can be one or more explosives (abstract, paragraph 0010, claim 1 of Miller et al, instant claims 1, 5-6, 33).  The explosives detected in the method may be nitroaromatics, nitramines, nitrate-esters, inorganic nitrates, chlorates, perchlorates, peroxides, and combinations thereof (instant claims 5-7). The method for detecting peroxides and inorganic nitrates in a sample comprises the steps of collecting a sample containing an explosive onto a sample substrate or sample medium, applying a conversion reagent to the sample medium, wherein the conversion reagent oxidizes in the presence of peroxide explosives and inorganic nitrate explosives to produce a quenching agent, applying a phase transfer reagent that increases the solubility of inorganic nitrates to the sample medium, applying a test reagent including a luminescent compound to the sample medium, exciting the luminescent compound with ultraviolet light, and detecting the quenching, brightening or a shift in wavelength of the luminescence of the compound to determine the presence of peroxide and inorganic nitrate explosives in the sample (paragraph 0010, claim 1 of Miller et al).  Miller et al also teach that a colorimetric reagent may be applied to the sample medium to react with the explosives and produce a color change that indicates the presence of an explosive substance (paragraph 0010, claims 3-4 of Miller et al, instant claims 1 and 33).  The sample substrate or medium comprises a filter paper, cellulose-based paper, glass fiber paper or chromatography paper (paragraph 0015 of Miller et al, instant claims 12 and 38).  Miller et al teach that the sample containing a substance to be detected is collected onto the sample medium from a surface to be tested by utilizing the sample medium (i.e. by wiping a surface to be tested with the sample medium, paragraph 0025 and claim 11 of Miller et al, instant claim 11).  Miller et al teach that when detecting inorganic nitrate explosives in a sample, the detection of the inorganic nitrates is aided by the addition of zinc dust to the sample.  In one embodiment, the zinc dust is pre-impregnated into the sample substrate or medium so that it is present before a sample suspected of containing nitrates is collected onto the sample medium (paragraph 0040 and claim 16 of Miller et al, instant claims 2, 4, 34, 37).  In this embodiment, the device for detecting explosive substances in a sample comprises a sample medium and a solid test chemical (i.e. zinc dust), wherein the solid test chemical is impregnated into the sample medium and dispersed on a surface of the sample medium (instant claims 1-2, 4, 33-34, 37).  When a sample containing an inorganic nitrate explosive is applied to the sample medium containing the pre-impregnated solid zinc dust, the inorganic nitrate substance reacts with the zinc dust to produce nitrite ions (paragraph 0040 of Miller et al).  Miller et al teach that the identification of the specific inorganic nitrate substances in the sample may then be confirmed by using and applying a colorimetric reagent to the sample medium with any of the other solutions applied to the sample medium, such as in conjunction with the conversion reagent or the phase transfer reagent (paragraph 0039 of Miller et al).  These “solutions” comprising the colorimetric reagent are liquid solutions that can be provided in microcapsules that are broken in order to release the solutions onto the sample medium.  See paragraph 0020 in Miller et al.  Therefore, Miller et al teach of colorimetric liquid reagents that are applied to the sample medium. The colorimetric reagent reacts with the nitrite ions produced in the sample from the reaction between the zinc dust and the inorganic nitrate explosive substances in the sample, wherein a color is generated in the sample medium as an indication of the inorganic nitrate substances in the sample (instant claims 1, 33 and 35). Miller et al teach that each of the conversion reagent, the phase transfer reagent, and the colorimetric detection reagents may be applied to the sample medium by breaking microcapsules that contain each of these liquid reagents (paragraph 0020 and claim 15 of Miller et al).  Therefore, the assembly taught by Miller et al also comprises at least one reagent releasable capsule that is operable to be in fluid communication with the sample medium, wherein the at least one reagent releasable capsule comprises at least one liquid reagent (instant claim 33). Miller et al also teach that the steps of the method occur at ambient temperatures (i.e. room temperature as recited in instant claim 23, paragraph 0039 of Miller et al). However, Miller et al teach that heat may be applied to the sample medium in order to initiate and speed up the chemical reactions taking place on the sample medium (paragraphs 0023 and 0039 of Miller et al).  See the abstract, paragraphs 0003, 0010, 0015, 0020, 0023, 0025, 0035, and 0038-0040, and the claims in Miller et al.  Miller et al fail to specifically teach that the zinc dust is uniformly dispersed on a surface of the sample medium.  
Based upon the combination of Miller et al and Antos, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to uniformly disperse the zinc dust taught by Miller et al on a surface of the sample medium since Antos teaches that uniformly dispersing zinc onto a porous sample medium results in an improved chemical substance detection process since this uniform dispersion allows for the entire surface area of the porous sample medium to be reactive towards a substance in a sample, such as the nitrate in the sample tested in the method taught by Miller et al. With regards to claim 31, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to uniformly disperse the zinc dust onto a surface of the sample medium taught by Miller et al in the form of at least one uniform circle since this would allow the reaction of the substance in the sample (i.e. inorganic nitrate) with the zinc dust to be concentrated in a particular area of the sample medium for easier visual or automatic detection.  
Claims 3, 32 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al (US 2011/0081723) in view of Antos (US 4,374,046) as applied to claims 1-2, 4-7, 10-12, 23, 31, 33-35, 37-38 and 40 above, and further in view of Lange et al (US 4,061,468). For a teaching of Miller et al, Antos and Lange et al, see previous paragraphs in this Office action.
Miller et al fail to specifically teach that the reaction between the colorimetric reagent applied to the sample medium and the resulting nitrite ions produced from the reaction between the zinc dust on the sample medium and inorganic nitrates in the sample applied to the sample medium results in a colored azo dye. However, based upon the combination of Miller et al, Antos and Lange et al, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to use a colorimetric reagent in the method taught by Miller et al which reacts with the resulting nitrite ions produced on the sample medium to form a colored azo dye since Miller et al teach that the identification of the specific inorganic nitrate substances and resulting nitrite ions in the sample may be confirmed by using and applying a colorimetric reagent to the sample medium with any of the other solutions applied to the sample medium, and Lange et al teach that a common way in which nitrate substances are detected comprises reacting the nitrates with zinc dust to produce nitrite ions followed by reaction of the nitrite ions with colorimetric reagents (i.e. sulphanilamide and 3-hydroxy-1,2,3,4-tetrahydrobenzo(h)-quinoline) to produce a colored azo dye.  
Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al (US 2011/0081723) in view of Antos (US 4,374,046) as applied to claims 1-2, 4-7, 10-12, 23, 31, 33-35, 37-38 and 40 above, and further in view of Margalit (US 5,480,612). For a teaching of Miller et al and Antos, see previous paragraphs in this Office action. Miller et al fail to teach that the explosive substance that is detected in the method is present on the sample medium in amounts ranging from about 10 ng to about 100 mg, or from about 100 ng to about 1 mg. 
	Margalit teaches that a reagent for detecting inorganic nitrate explosives comprises zinc powder or dust.  The zinc powder or dust reacts with inorganic nitrates in a sample that are present in an amount as little as 10-5.  This amount of inorganic nitrate explosives includes values in the ranges of about 10 ng to about 100 mg, or from about 100 ng to about 1 mg, as recited in instant claims 8-9. See lines 36-50 in column 4 of Margalit.  
	Based upon the combination of Miller et al, Antos, and Margalit, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the method and device taught by Miller et al for detecting inorganic nitrate explosives substances that are applied to the sample medium in a range of about 10 ng to about 100 mg, or from about 100 ng to about 1 mg, since Margalit teaches that zinc dust, which is impregnated into the sample medium taught by Miller et al, can react with and detect inorganic nitrates in a sample in an amount as little as 10-5, which amounts fall into the range of about 10 ng to about 100 mg, or from about 100 ng to about 1 mg, as recited in instant claims 8-9. 
Claims 13-22, 24-30 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al (US 2011/0081723) in view of Antos (US 4,374,046) as applied to claims -2, 4-7, 10-12, 23, 31, 33-35, 37-38 and 40 above, and further in view of Clift et al (US 2009/0325300). For a teaching of Miller et al and Antos, see previous paragraphs in this Office action. Miller et al fail to teach that the sample medium can comprise a pad on a flexible card component that may be inserted into a hand held chemical detection unit, where the different reagents to be applied to the sample medium (i.e. colorimetric reagents) are held within releasable capsules, wherein the reagents can be controllably released from the capsules to be applied to the sample medium.  
	Clift et al teach of an apparatus and a method for the detection of trace chemicals such as biohazards, toxins, radioactive materials and explosives in a sample.  The apparatus comprises a flexible card component 400 that includes a sample pad or medium 405 for collecting a sample to be analyzed (Figure 6 of Clift et al, instant claims 13 and 39).  The sample is collected onto the sample pad 405 by any one of swiping the pad on a surface of interest, exposing the pad to an air or gaseous volume that is suspected of containing the substance to be detected (i.e. an explosive substance), or exposing the pad to a fluid volume suspected to contain the substance to be detected (claim 6 of Clift et al).  Once the sample is collected onto the sample pad 405 on the flexible card component 400, the flexible card component 400 is inserted into a hand held chemical detection unit 100 (paragraph 0043 of Clift et al).  The hand held chemical detection unit 100 contains reagent releasable capsules 515 that each hold a liquid reagent for reacting with substances present in the sample on the sample pad 405 (paragraph 0043).  The insertion of the flexible card component 400 into the chemical detection unit 100 causes a wall of the reagent releasable capsules 515 to yield to fluid flow to establish fluid flow communication between the liquid reagents in the capsules and the pad 405 (paragraph 0043, instant claim 14).  The establishment of the fluid communication between the capsules 515 and the pad 405 comprises a disruption of a wall of the capsules by applying pressure to the walls, applying heat to the walls, a mechanical breaking of the walls or a mechanical puncturing of the walls (claim 12 of Clift et al, instant claims 15-16).  Clift et al teach that the chemical detection unit 100 may apply heat from a heating element 205 to the sample pad 405 in order to simulate a reaction between the substances on the sample pad 405 and the reagents in the capsules 515 (paragraphs 0040, 0053 of Clift et al, instant claims 17-18).  Clift et al teach that the resulting colors and spectral patterns that are produced on the sample pad 405 as a result of the reaction between the substances on the pad and the liquid reagents in the capsules 515 are analyzed and recorded in the hand held chemical detection unit 100.  The colors are compared to colors of known substances that are stored in a database in the chemical detection unit, and a data comparison algorithm 45 is used to match the color of the sample pad to one of the colors in the database in order to determine the specific substances in the sample applied to the sample pad (paragraph 0043, claim 25 in Clift et al, instant claims 19-21).  A display 125 in the chemical detection unit 100 serves to display the detection results (paragraphs 0043 and 0052, instant claim 22).  Clift et al teach that the reagents in the reagent capsules 515 may be activated and released from the capsules in a controlled sequence with different flow times, flow rates and arrival times to the sample pad 405 in order to initiate specific chemical reactions of substances that require different reagents at different times (paragraphs 0006 and 0040 and claims 16-17 of Clift et al, instant claims 24-30).  See Figures 2, 5 and 6, paragraphs 0006, 0040-0043, 0048-0049, 0052-0053, 0059 and 0066, and the claims in Clift et al. 
	Based upon the combination of Miller et al, Antos, and Clift et al, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to incorporate the sample medium taught by Miller et al as a pad on a flexible card component that may be inserted into a hand held chemical detection unit, wherein the different reagents to be applied to the sample medium (i.e. colorimetric reagents) are held within releasable capsules in the detection unit and wherein the reagents can be controllably released from the capsules to be applied to the sample medium, because doing so would allow the sample medium taught by Miller et al to be analyzed in the field at remote locations since the hand held chemical detection unit taught by Clift et al containing all of the reagents necessary for reacting with substances collected onto a sample pad and containing optical components for analyzing the resulting color reactions on the sample pad allows for remote testing in locations other than a laboratory by an inexperienced user.    
Applicant's arguments filed November 2, 2021 have been fully considered but they are not persuasive.
The previous objection to the disclosure made in the last Office action mailed on August 2, 2021 has been withdrawn in view of the amendments made to the specification. The previous rejections of the claims under 35 USC 112, second paragraph made in the last Office action have also been withdrawn in view of the amendments made to the claims. The previous rejection of the claims on the ground of nonstatutory double patenting as being unpatentable over claims in U.S. Patent no. 10,203,310 has been withdrawn in view of the proper terminal disclaimer filed on November 2, 2021. 
Applicant argues the rejection of the claims made under 35 USC 103 as being obvious over Lange et al in view of Antos and Miller et al in view of Antos by stating that Lange et al, Miller et al and Antos all fail to teach or suggest the utilization of a sample medium impregnated with a chemical that is in the form of uniformly dispersed solid particles on a surface of the sample medium, as currently required for independent claims 1 and 33. Applicant further argues that both Lange et al and Miller et al fail to teach of any such uniform dispersion of chemicals on a sample medium, and Antos fails to teach of a uniform dispersion of chemicals that are in the form of solid particles on a surface of a solid medium since in Antos, zinc materials are either co-mixed with carrier materials rather than forming distinct zinc particles or zinc materials are dissolved in aqueous solutions which would fail to form solid particles on surfaces. These arguments are not persuasive since both Lange et al and Miller et al teach of zinc dust impregnated into a sample medium, and zinc dust is comprised of solid zinc particles. In Lange et al, the zinc dust is suspended in a solvent comprising methanol, and the resulting suspension is thinly painted onto the surface of a filter paper and then evaporated to leave behind zinc solid particles. In Miller et al, zinc dust is pre-impregnated into a sample substrate or medium so that it is present before a sample suspected of containing nitrates is collected onto the sample medium. This is done by suspending zinc dust in a solvent such as dimethyl sulfoxide and applying the resulting solution to the sample medium via aerosol or other means. When the solvent dries, the resulting sample medium contains solid zinc dust particles impregnated therein. Antos teaches that a uniform dispersion of a zinc moiety can be applied to a sample medium by two different embodiments, a first embodiment comprising cogelling or coprecipitating the zinc moiety with a porous carrier material such as alumina or silica, and a second embodiment comprising dissolving a zinc salt such as zinc chloride or zinc nitrate in an acidic aqueous solution and then impregnating a porous carrier material with the aqueous solution either after, before or during a period when it is dried. In the second embodiment, the zinc salt such as zinc chloride or zinc nitrate is crystalline in form, which means that the zinc salt is present as zinc solid particles. After the zinc salt is dissolved in an acidic aqueous solution and the aqueous solution is used to impregnate the porous carrier material, the carrier material is then dried which results in the zinc solid particles of the zinc salt remaining as a uniform dispersion on the carrier material. Therefore, Antos does teach of a sample medium impregnated with a chemical that is in the form of uniformly dispersed solid particles on a surface of the sample medium, as currently required for independent claims 1 and 33. Antos also provides a suggestion to uniformly disperse the zinc dust taught by Lange et al and Miller et al on a surface of the sample medium since Antos teaches that uniformly dispersing zinc onto a porous sample medium results in an improved chemical substance detection process since this uniform dispersion allows for the entire surface area of the porous sample medium to be reactive towards a substance in a sample.
Applicant argues the remaining rejections of the claims under 35 USC 103 in the same manner as set forth above, and these arguments are not persuasive for the same reasons as set forth above. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        December 6, 2021